                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiffs,                                8:08CR321

       vs.
                                                                 ORDER
CALSHAUN HICKS,

                     Defendant.


      This matter is before the Court on Defendant Calshaun Hicks’s Unopposed Motion

for Sentence Reduction Pursuant to the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194 (2018). ECF No. 143. Under the First Step Act, Hicks’s mandatory-minimum term

of imprisonment is five years and his imprisonment range under the advisory United

States Sentencing Guidelines is 188 to 235 months. Hicks’s sentence was previously

reduced to 175 months. Hicks has already served at least 125 months.

      The parties request that the Court, without further hearing, reduce Hicks’s

sentence to time-served with four years of supervised release to follow, subject to the

current standard terms and conditions of supervised release. ECF No. 144. Upon review

of the record and consideration of the 18 U.S.C. § 3553(a) sentencing factors, the Court

agrees the stipulated reduction to a sentence of time-served is appropriate. Accordingly,

      IT IS ORDERED:

      1.     Defendant Calshaun Hicks’s Unopposed Motion for Sentence Reduction

             Pursuant to the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

             ECF No. 143, is granted;
2.    The 2019 First Step Act Retroactive Sentencing Worksheet, ECF No. 141,

      is adopted without change;

3.    The parties’ Stipulation, ECF No. 144, is approved;

4.    Hicks’s sentence is reduced to time-served with four years of supervised

      release to follow;

5.    An amended judgment will be entered; and

6.    The Clerk of Court is directed to provide the United States Marshal with a

      certified copy of this Order.



Dated this 11th day of February 2019.


                                          BY THE COURT:

                                          s/Laurie Smith Camp
                                          Senior United States District Judge




                                      2
